Title: From John Quincy Adams to George Washington Adams, 17 December 1812
From: Adams, John Quincy
To: Adams, George Washington,Adams, John



My Dear Sons.
St: Petersburg 17. December 1812

I have not had the pleasure of hearing from you since I wrote you last; but having an opportunity, which now seldom happens, of sending letters to America, I will not let it pass, without writing you to inform you that your Mamma, and brother Charles, with myself are in as good health as the excessive cold weather of this Country and Season will admit—But I shall not have time at present to write to you separately.
We all think of you continually, and most ardently long to return home and be with you. I hope and pray that we may enjoy this happiness before the close of another year; but there are now so many impediments to the passage, and it is so uncertain when they will be removed, that I cannot speak so positively on the subject as I should desire to do.—All I can say is that we shall come if we can—In the meantime I hope that you will both improve your time to the best advantage, so that when we do meet you, we may witness with delight the progress you have made in our absence—Should we reach our native Country, before the end of the ensuing year, I hope to find George nearly, if not quite prepared for College; and that John will be equally advanced in proportion to his years—Present our affectionate respects to Mr and Mrs Peabody, and thank again Cousin Abby for her kindness to you—from your affectionate father
John Quincy Adams.